Citation Nr: 0710527	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
asthma.  In a July 2004 rating decision, after receiving new 
evidence, the RO continued the previous denial of service 
connection for asthma.  The veteran testified at a video 
conference hearing in September 2006; the hearing transcript 
has been associated with the claims file.  

During the in September 2006 hearing, the veteran raised a 
claim of entitlement to service connection for prostate 
cancer and for a heart disability.  These issues not 
currently on appeal and are referred to the RO for further 
action.  


FINDING OF FACT

The veteran's asthma is not shown to be etiologically related 
to active service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In letters dated May 2003 and June 2003, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's VA treatment records and a hearing transcript 
have been associated with the claims file.  Service medical 
records have not been associated with the claims file.  A 
June 2003 correspondence from the National Personnel Records 
Center (NPRC) indicates that the veteran's records were 
destroyed in a fire.  The RO has made additional attempts to 
obtain identified service medical records to no avail.  In a 
June 2004 formal finding on the unavailability of service 
records, the RO found that all efforts to obtain the needed 
military information had been exhausted and further attempts 
would be futile.  

The RO did not afford the veteran a VA examination as there 
is sufficient medical evidence to decide the claim.  The 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court recently reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and, indication that 
the current disability may be associated with an in-service 
event.  The Board finds that there is competent evidence of 
current asthma, as will be discussed below.  The Board does 
not find, however, that there is credible evidence that tends 
to show that there was an in-service event, injury, or 
disease.  Despite the veteran's allegations of pre-service 
asthma, and allegations of treatment of asthma during 
service, there is no corroborative evidence of such.  Rather, 
the first post-service manifestation of asthma is decades 
after service separation.  This factor will be further 
discussed in detail, below.  In addition, there is no 
indication in the record (aside from the veteran's own 
assertions) that asthma is etiologically related to service.   
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  38 C.F.R. § 3.159(c).  The 
Board finds that the record is sufficiently developed to 
address the merits of the veteran's claim without prejudice 
to his right to assistance with the development of his claim.  
Bernard, 4 Vet. App. at 394.

VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The 
veteran's representative requested, during the September 2006 
hearing, that the claims file be forwarded to the Disabled 
American Veterans (DAV) for an informal hearing presentation 
following receipt of the hearing transcript.  The file was 
sent to the DAV for an informal hearing presentation; 
however, the DAV indicated in February 2007 correspondence 
that as a general practice, they did not prepare informal 
hearing presentations when a formal hearing has been held.  
As such, the Board finds that the record is complete and the 
case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111 (2002).  Thus, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulation provides expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions and VAOPGCPREC 3-
2003, VA had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability pre-existed service.  If VA met this burden, 
however, it then had the burden to rebut the presumption by a 
preponderance of the evidence (a lower standard) that the 
pre-existing disorder was not aggravated by service.  Now, VA 
must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (2002); 38 C.F.R. 
§ 3.306 (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (2002); 38 C.F.R. 
§ 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare- ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

The veteran reported, during a September 2006 Board hearing 
that he had asthma prior to service and was initially turned 
down when he volunteered for the army due to asthma, but that 
he was drafted almost a year later.  He indicated that he had 
submitted a letter showing that he had asthma when he was 
inducted.  He reported that his asthma was exacerbated during 
training, that he continued to use inhalers prescribed prior 
to service, and indicated that he was seen in service due to 
his asthma.  

The Board will accept the veteran's own statements to the 
extent that he had respiratory problems (i.e. problems 
breathing) while in childhood and during service.  He is 
certainly capable of providing such lay observations.  Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  As a layperson, he is not; however, competent to 
say he had a diagnosis of asthma during childhood or during 
service.  Notably, the only source of evidence that the 
veteran had asthma prior to service is the veteran, himself.  
There is no corroborative and contemporaneous medical 
evidence (prior to induction in August 1952) that asthma had 
its onset prior to service.  Any medical evidence that 
records the veteran's own assertions of preexisting asthma 
are of limited probative value.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); See also Kirwin v. Brown, 8 Vet. 
App. 148, 153 (1995)  (Hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.)

The veteran's service medical records are not available for 
review in this case.  A June 1952 certificate of 
acceptability submitted by the veteran indicates that he was 
found fully acceptable for induction into the armed services.  
Giving the veteran the benefit of the doubt, the Board will 
presume that he entered service in sound condition.  (It is 
acknowledged that the veteran's induction examination report 
is not on file as it was apparently destroyed in the fire at 
the NPRC.) 

VA treatment records show that the veteran has a current 
diagnosis of asthma for which he is receiving treatment.  (VA 
treatment records January 1987 to January 2004.)  The medical 
evidence of record does not show that asthma was incurred in 
service.  VA medical records show that the veteran has been 
receiving treatment for asthma at VA since 1987.  Id.  A 
January 1988 treatment note indicates that the veteran had 
childhood asthma, with an exacerbation in 1982 that required 
hospitalization.  Id.  The earliest indication of treatment 
for asthma as shown by competent medical evidence was in 
1982, over 27 years after service.  Although VA treatment 
records noted childhood asthma, there is no continuity of 
symptomatology to suggest that the veteran's current asthma 
was incurred in or aggravated by service, no competent 
medical evidence relates the veteran's current asthma to 
service, and the medical evidence of record gives no 
indication of in-service aggravation.  Thus, the Board finds 
that service connection is not warranted in this case.

C.  Conclusion

Although the veteran does have asthma, the record provides no 
competent evidence that the disability was incurred in or 
aggravated by service and no nexus has been established 
between the veteran's current disability and his military 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has asthma 
which is etiologically related to active service.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

Service connection for asthma is denied.




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


